DETAILED ACTION
Responsive to the claims filed April 25, 2019. Claims 1-20 are presented. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corona et al (US 2020/0053286).
As per claim 1, Corona et al teach an apparatus comprising: 
at least one environmental sensor mounted to an infrastructure component that is capable of moving relative to ground, and wherein the at least one environmental sensor determines an object position (see at least fig 2; 206); and 
a system that uses environmental data collected over time to learn a fixed environment that includes at least one learned reference point, and wherein the system determines an amount of movement of the infrastructure component in relation to the learned reference point, and wherein the system corrects object position to compensate for movement of the infrastructure component (see at least paragraphs [0052-0053])
As per claim 2, Corona et al teach wherein the at least one environmental sensor tracks stationary detected objects over time to learn the fixed environment (see at least paragraphs [0035-0036]).  
As per claim 3, Corona et al teach wherein the infrastructure component comprises a pole, sign, or building structure (see at least fig 2).  
As per claim 4, Corona et al teach wherein the learned reference point comprises a learned stationary object position of a stationary object, and wherein the system identifies that the infrastructure component is moving by determining that a current position of the stationary object has varied from the learned stationary object position (see at least paragraphs [0052-0053]).    
As per claim 5, Corona et al teach wherein the fixed environment comprises an intersection with at least one traffic light system and the learned stationary object position is for a crosswalk, vehicle lane, or parking space (see at least paragraph [0030]).  
As per claim 6, Corona et al teach wherein the at least one traffic light system includes at least one pole that supports at least one traffic light and a traffic light system controller configured to control operation of the at least one traffic light, and wherein the at least one environmental sensor is mounted on the pole (see at least paragraph [0030]).    
As per claim 7, Corona et al teach wherein the at least one pole comprises a main pole that is held fixed to ground and supports one or more secondary poles or traffic arms that support the at least one traffic light and the at least one environmental sensor (see at least paragraph [0030]).   
As per claim 8, Corona et al teach wherein movement of the one or more secondary poles or traffic arms relative to ground is initiated by a wind force (see at least paragraph [0047]).  
As per claim 9, Corona et al teach wherein movement of the infrastructure component relative to ground is initiated by an external force exerted on the infrastructure component (see at least paragraph [0047])
As per claim 10, Corona et al teach wherein the external force comprises a wind force (see at least paragraph [0047]).    
As per claim 11, Corona et al teach wherein the at least one environmental sensor comprises a motion sensor, an optical camera sensor, a radar sensor, a lidar sensor, a laser sensor and/or an ultrasonic sensor (see at least paragraph [0030]).    
As per claim 12, Corona et al teach, wherein the at least one environmental sensor generates object position data for moving and/or stationary objects and communicates the object position data to a system controller that analyzes the data to determine current positions for the moving and/or stationary objects, and wherein the system controller, in response to detected movement of the infrastructure component, determines the amount of movement of the infrastructure component in relation to the learned reference point and corrects current positions for the moving and/or stationary objects to compensate for movement of the infrastructure component (see at least paragraphs [0052-0053]).    
As per claim 13, Corona et al teach wherein the fixed environment comprises an intersection, the infrastructure component comprises at least one traffic light system, and the learned reference point is for at least one of a crosswalk, vehicle lane, or parking space (see at least paragraph [0030]).    
Claims 14-20 contain similar limitations as the claims above and therefore are rejected under similar rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661